Title: From George Washington to William Greene, 13 December 1782
From: Washington, George
To: Greene, William


                        
                            Sir
                            Head Quarters 13th Decemr 1782
                        
                        By a Resolution of Congress of the 7h of August, there is to be, upon the 1st of January next, a Reform of
                            all Regiments in the Continental Army which do not, at that time, consist of at least 500 Rank & File—But this
                            being left somewhat at the discretion of the Secretary at War, he would wish, before he carries the Resolution into
                            execution, to give those States, whose Corps are not a great way below the proposed establishment, an opportunity of
                            endeavouring to compleat them; upon a supposition that they would rather exert themselves to effect this salutary purpose,
                            than suffer a number of valuable Officers, whose inclination it is to remain in service, to retire upon Half pay.
                        The Regiment of your State will, upon the 1st of January, consist of about 300 Rank and File, which will, at
                            most, form five Companies. Consequently, should there be no prospect of recruiting it, a great proportion of the Officers
                            must be dismissed upon half pay.
                        Before Colo. Olney marched to the Northward, he shewed me an Act of the Legislature of the State, for raising
                            200 Men but the object of that Act seemed to be the reinlisting the Levies, who had been engaged for the Campaign; and as
                            the Bounty Money was not sent forward, Colo. Olney seemed of opinion, that very few of those Men would be retained. But I
                            imagine he will have informed you of his success and prospects.
                        I must request your Excellency to lay this matter before the Legislature, and to endeavour to prevail upon
                            them to make an adequate provision for recruiting their Regiment to 500 Rank and File at least, should the former Act
                            prove insufficient: And, as the Secretary at War only waits the determination of the House upon this point, that he may
                            regulate his conduct accordingly—You will be pleased to furnish me with their decision, as soon as it is known.
                        I would just beg leave to observe, that, from the present situation of Affairs, we have no reason to
                            conclude, that an addition to our present force will not be necessary the next Year; and that making an early provision for
                            such addition can be attended with no real inconvenience or expence, as the Fund appropriated to this purpose, can, with
                            ease, be converted to other uses before the Men are raised, should we happily have no occasion for them. I have the honor to be with great Respest Your Excellency’s Most Obt and hble Servt 

                    Go: Washington